Madsen, J.
(concurring) — The majority appears to hold that under the plain language of RCW 9A.04.110(5), any and all areas enclosed by a fence are within the definition of “building” for purposes of the burglary statutes. Entry into any such area with the intent to commit a crime against a person or property therein would, accordingly, constitute burglary. I am concerned with this analysis, because when read together as a whole, the burglary statutes and the definition of “building” in RCW 9A.04.110(5) show that the legislature intended a more restrictive view of “fenced area.”
The majority reaches its result using a two-part analysis. The majority first explains why the analysis in State v. Roadhs, 71 Wn.2d 705, 430 P.2d 586 (1967) no longer applies, i.e., both the definitional and burglary statutes have been rewritten. Second, the majority concludes that under the last antecedent rule certain limiting language in RCW 9A.04.110(5) applies only to the term “any other structure” and does not apply to other terms in the statute, including “fenced area.”
Assuming, for purposes of the analysis, that the majority correctly applies the last antecedent rule, its holding is nonetheless too broad, given obvious legislative intent. Nevertheless, because I agree that the fenced area at issue in this case falls within the statutory definition under a proper analysis, I concur in the majority’s result.
ANALYSIS
RCW 9A.52.020(1) provides in part that one is guilty of first degree burglary “if, with intent to commit a crime against a person or property therein, he or she enters or *354remains unlawfully in a building . . . “Building” is defined in RCW 9A.04.110(5), which states in part that “ ‘[b]uilding’, in addition to its ordinary meaning, includes any dwelling, fenced area, vehicle, railway car, cargo container, or any other structure . . . (Emphasis added.) RCW 9A.04.110(5) itself does not contain any language limiting the term “fenced area[s].” The majority opinion reasons that the statute’s plain language is clear and, the majority indicates, any fenced area falls within the definition of “building.”
The meaning of a statute is a question of law reviewed de novo. Cockle v. Dep’t of Labor & Indus., 142 Wn.2d 801, 807, 16 P.3d 583 (2001). The court’s fundamental objective is to ascertain and carry out legislative intent. State v. Alvarez, 128 Wn.2d 1, 11, 904 P.2d 754 (1995). Words used in a statute must be considered in the context of the general object, purpose, and subject matter of the statute in order to give effect to that intent. Strenge v. Clarke, 89 Wn.2d 23, 569 P.2d 60 (1977). If the statute’s meaning is plain on its face, then the court must give effect to that plain meaning in order to effectuate legislative intent. State v. J.M., 144 Wn.2d 472, 480, 28 P.3d 720 (2001). Further, under the “ ‘plain meaning' rule, examination of the statute in which the provision at issue is found, as well as related statutes or other provisions of the same act in which the provision is found, is appropriate as part of the determination whether a plain meaning can be ascertained.’ ” City of Seattle v. Allison, 148 Wn.2d 75, 81, 59 P.3d 85 (2002) (quoting Dep’t of Ecology v. Campbell & Gwinn, L.L.C., 146 Wn.2d 1, 10, 43 P.3d 4 (2002), and citing C.J.C. v. Corp. of the Catholic Bishop of Yakima, 138 Wn.2d 699, 708-09, 985 P.2d 262 (1999)). In addition, a reading that produces absurd results must be avoided because it will not be presumed that the legislature intended absurd results. State v. Vela, 100 Wn.2d 636, 641, 673 P.2d 185 (1983); State v. Gaines, 109 Wash. 196, 200, 186 P. 257 (1919); see also State v. Fjermestad, 114 Wn.2d 828, 835, 791 P.2d 897 (1990).
Contrary to the majority’s approach, the statutory definition of “building” in RCW 9A.04.110(5) must not be read *355in isolation. Instead, it must be read together with the burglary statutes. RCW 9A.52.020(1) requires that one must “enter[ ]” or “remain[ ].. .in a” building with intent to commit a crime “against a person or property” and that the intended crime is one against a person or property “therein.” (Emphasis added.) This language contains a wealth of information about legislative intent that is not considered by the majority. First, the words “enter” and “remain ... in a” building, as well as the intent to commit a crime against a person or property “therein,” show that like burglary involving a building in its ordinary sense, burglary involving other places contemplates a contained or enclosed space.
This principle was recognized in an early Washington decision where the issue was whether a railroad flatcar was within a burglary statute that then, as now, included “railroad car” within the places subject to being burglarized. State v. Petit, 32 Wash. 129, 72 P. 1021 (1903). The defendant was charged with burglary for breaking and entering a flatcar loaded with bags of wheat covered by a canvas tarpaulin. The court held that the flatcar did not come within the statutory definition and was not a “railroad car” because it was not enclosed “so that an entry can be made.” Id. at 130. The court said, in response to the State’s contention, that the statute no longer required this common law component:
The common-law definition of burglary is breaking and entering the dwelling house of another in the night time with intent to commit a felony. It is not true, we think, that by codific evolution the species has been entirely lost. While there has been an enlargement of the definition, the central idea which has obtained for hundreds of years, viz., the unlawful breaking and entering of some kind of an inclosed structure, has been retained ....
Id. at 131. All of the terms in the current definition of building lend themselves to this construction: “building,” “dwelling, fenced area, vehicle, railway car, cargo container,” and “any other structure.” RCW 9A.04.110(5). Im*356portantly, the same words found in the first degree burglary statute, RCW 9A.52.020(1), that limit the place to a contained or enclosed space are found in the other burglary statutes as well. See RCW 9A.52.025, .030. These limiting words show legislative intent that an area bounded by a fence that does not create an enclosed or contained area is not a “building” for purposes of the burglary statutes. Thus, for example, a fence running only along the front of a lot separating it from the street does not create a fenced area constituting a building.
The burglary statutes also each contain language requiring the intent to commit a crime “against a person or property’ therein. RCW 9A.52.020, .025, .030. This language is crucial, for it discloses the purpose of the burglary statutes—to prohibit and punish conduct creating a risk of or actual harm to persons and property within a building. In this connection, it is worthwhile to recall the historical antecedent to the present statutory offenses. At common law, the invaded structure had to be the dwelling house of another, and these requirements “were essential because common-law burglary found its theoretical basis in the protection of man’s right of habitation. Blackstone wrote that burglary was a heinous offense because of its invasion of this right. ...” 2 Wayne R. LaFave & Austin W. Scott, Jr., Substantive Criminal Law § 8.13(c) (1986 & Supp. 2003). In addition, at common law, the intrusion also had to be at night, “the time when honest men might fall prey to criminals!,]” id. section 8.13(d), and the intended crime had to be a felony, id. section 8.13(e).
The common law theory of protection of persons in their places of habitat from serious danger from criminals remains as part of our burglary statutes. Early in this state’s history, the court observed in State v. Burton, 27 Wash. 528, 531, 67 P. 1097 (1902), that the crime of burglary is not one involving a disturbance of the fee as realty, but rather a disturbance to the “habitable security.”
The burglary statutes, of course, go well beyond common law burglary because they now prohibit and punish inva*357sions involving intent to commit crimes against property. Thus, the burglary statutes are intended to proscribe and punish conduct involving the risk of harm or actual harm to property, as well as persons.5
It is apparent, therefore, that not all fenced areas are, automatically, “buildings.” First, as noted, they must enclose or contain an area (or be so situated as to complete an enclosed or contained area). In addition, the area enclosed cannot simply be realty. The fence must serve to circumscribe an area so as to protect property or people—to close off the space from unwanted intruders. Unlike the majority, I believe the underlying theory of the burglary statutes is the protection of persons or property and punishment for invasions that involve a risk of criminal harm or actual harm to persons or property. I do not believe the legislature intends that an impenetrable barrier is required, but there must be a barrier designed for the security of people or the contents of the enclosed area.
Accordingly, as the court determined in Roadhs, a mere boundary fence, or one erected solely for beautification, among other possibilities, would not be a building for purposes of the burglary statutes. However, this result does not flow from Roadhs or its analysis of statutes that no longer apply. Instead, it flows from the current statutes, which still retain the principle that protection of persons and property is the key to determining whether a fenced area is a “building.” The analysis I propose here is determined, however, by following a path similar to that followed in Roadhs. The court there did not reach its conclusion about whether a fenced area was a building, or what kind of fence constituted a building, by examining the then-exist*358ing statutory definition of “building.” Instead, the court examined the burglary statute itself to find legislative intent.
Under my analysis, the fenced yard in this case is a building within the meaning of RCW 9A.04.110(5) and RCW 9A.52.020(1). It is surrounded by a six-foot high, solid wood fence secured by padlocks at both gates. The enclosed yard is immediately adjacent to the house and constitutes an extension of the habitable area for family or living purposes.6
Finally, a more limited holding than offered by the majority is also necessary because the plain meaning the majority ascribes to the statute may lead to absurd results. Imagine for example, an 18-inch high decorative picket fence around a garden area at the front of a home. If a passerby steps across with the intent to pick a flower, he or she has committed burglary in the second degree, a class B felony. Such a result was never intended by the legislature when it amended the definition of “building.”
CONCLUSION
Although I disagree with the majority’s analysis because it does not consider the term “fenced area” in the context of the entire relevant statutory scheme, I agree that under the facts here the defendant, with the intent to commit a crime against persons therein, entered a fenced area that is a building under the burglary statutes. I would clarify, however, that a “fenced area” is a building within the meaning of the burglary statute only when the area is enclosed by a fence that provides security for persons or property within.
Johnson and Sanders, JJ., concur with Madsen, J.

 In addition, as the statutory offenses have evolved, our legislature has departed from the common law offense in other ways. For example, as in virtually all other jurisdictions, the crime intended no longer need be a felony, rather, any intended crime suffices. This has been called a “sound position” because “ ‘an intrusion for any criminal purpose creates elements of alarm and danger to persons who may be present in a place where they should be entitled to freedom from intrusion.’ ” 2 Wayne R. LaFave & Austin W. Scott, Jr., Substantive Criminal Law § 8.13(e) (1986 & Supp. 2003) (quoting Model Penal Code § 221.1, cmt. at 75 (1980)).


 The fenced area also serves to protect property—for example, defendant was found hiding in a boat.